Title: To James Madison from Carlos Martínez de Yrujo, 21 March 1804 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


21 March 1804, Washington. Received JM’s letter of 19 Mar. in response to his of 7 and 17 Mar. Has reread with great attention Sections 4 and 11 of the act with which his own letter deals but finds nothing in them to alter his opinion of the insult offered, particularly by Section 11, to the rights of the king. Insists, though JM believes it can be deduced that Congress did not intend to include points south of the limits established by the 1795 treaty with Spain, that this inclusion can be inferred, since Section 11 is written in terms so clear and positive as to leave not the least doubt of its true meaning. Adds that if all the mentioned territory had been already in the possession of the U.S., its disposition could not be stated in clearer or more precise expressions than those used. Cites JM’s statement that the operative jurisdiction of the U.S. would not take effect until negotiations with Charles IV made it opportune, but argues that while the implementation or nonimplementation of an act of jurisdiction for which there is no basis may aggravate the offense to a greater or lesser degree, it will not erase it. States that either the cited section explains the intentions of the government or it does not. If it does explain them, he solemnly renews the demands he has made on this point. If it does not explain them, he declares that the government owes it to itself and to the king to annul or alter the section to make it less offensive to him and to demonstrate clearly the government’s views. Adds that JM’s assurances about the effects of that section do not inspire the confidence that another method would, since they are in direct contradiction to a U.S. law.
Points to JM’s statement that although the section embraces the waters and territories to the south of the dividing line between the U.S. and Spain, the U.S. has acquired, by the treaty of 30 Apr. 1803 with France, legal title to Louisiana and that it “is understood” that this extends to the east as far as the River Perdido and consequently embraces all the waters and places included in the said construction. Argues that the response to this depends on the meaning given to the word “understood.” If it means presumed or supposed, there is no basis for such a presumption; if it means to assert that the sense of the Treaty of Paris, or that of San Ildefonso on which it is based, is that the limits of Louisiana extend eastward to the River Perdido, such an affirmation is incorrect and lacks foundation. States that Spain has incontestable sovereignty over both Floridas in all their extent. Adds that the rights of the king are based on both treaty and possession, while the U.S. has thus far shown as a basis for its pretensions only an isolated assertion, devoid of proofs, the value of which can be judged by the observations in his 7 Mar. letter, which he will not repeat here. Observes that the friendship and respect that the U.S. professes toward the king ought to have suggested the necessity of proving their rights to the cited territories, if indeed they have any, before making laws for them.
Cites JM’s next statement, that it was necessary to take anticipatory steps for the consummation of U.S. rights in case they were verified while Congress was in recess; argues that, even admitting hypothetically the existence of such rights, Congress could and can employ the same method, with the same effects, by changing the wording of the cited section and adding the phrase, In case of these territories being within the limits of Louisiana. Offers this suggestion to the U.S. as a fair and simple method of convincing the king of the government’s true intentions. Adds that if the Congress now in session does not adopt this or an equivalent method to destroy the impression created by Section 11, the king will know how to appraise the U.S. and its friendly professions.
Turns to JM’s concluding paragraph, which is entirely personal. Observes that JM seems to be complaining of the terms in which Yrujo has made his representations. As he believes there is some basis for supposing that translations of his letters do not give their true meaning, he encloses a translation of his 7 Mar. letter, to which JM no doubt refers. Calls the letter a true statement of indisputable facts coupled with equally obvious observations emanating from them. States that if his reasoning is displeasing, the fault lies not in the reasoning but in the acts which gave rise to it, in which JM knows Yrujo had no part. Observes that when he complains of a manifest violation of the sovereignty of the king by a solemn legislative act and with no further justification than pure assertion, he should not be expected to use the language of satisfaction. States that, though it has been his pleasure to use such language toward the U.S. for some years, on the present occasion he has used language appropriate to the feelings with which he has observed an act as contrary to the friendly inclinations professed by the U.S. toward the king as it is to the king’s justice and rights. If in presenting these facts he has altered, truncated, or disfigured them, or if his conclusions are false, he asks JM to demonstrate how. If on the contrary his exposition is correct, his reasoning is fair, and his language does not exceed the true limits of feeling natural to such circumstances, he states that to communicate to the government complaints of such magnitude in such terms is not to be deficient, as JM implies, in the decorum due the U.S. Declares that he knows very well what he owes to the government of a nation friendly to his king and which he personally respects, but that he also knows what he owes to the king and to himself. Adds that the threat with which JM concludes will not alter in any way his determination to defend with prudence, but with all his zeal, the most sacred rights of the king when he sees them so obviously violated.
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2). 5 pp.; in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature; docketed by Wagner: “Waters of the Mobille.”


